              Case 3:18-cr-00364-EDL Document 15 Filed 05/10/19 Page 1 of 2



 1

 2

 3

 4                             IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                   SAN FRANCISCO DIVISION
 7

 8

 9     UNITED STATES OF AMERICA,                   Case No.: CR 18–0364 EDL
10                     Plaintiff,                  STIPULATION AND [PROPOSED]
                                                   ORDER CLARIFYING RECORD
11            v.
12     KYLE CHAPMAN,
13                     Defendant.
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     STIP. ORD. CLARIFYING RECORD
     CHAPMAN, CR 18–0364 EDL
              Case 3:18-cr-00364-EDL Document 15 Filed 05/10/19 Page 2 of 2



 1          Due to oversight, the record in the above-captioned case inadvertently fails to reflect the

 2   government’s dismissal of Count One of the Information and the option of Defendant Kyle

 3   Chapman to complete 50 hours of community service at the direction of U.S. Probation in lieu

 4   of paying a $500 fine. Accordingly, the parties stipulate and jointly request that the Court

 5   clarify the record as to each omission and issue an amended judgment reflecting that

 6   clarification.

 7               IT IS SO STIPULATED.
 8
                         May 10, 2019                      DAVID ANDERSON
 9                       Dated                             United States Attorney
                                                           Northern District of California
10

11                                                                  /S
                                                           DENISE OKI
12                                                         Special Assistant United States
                                                           Attorney
13

14

15                       May 10, 2019                      STEVEN G. KALAR
                         Dated                             Federal Public Defender
16                                                         Northern District of California

17                                                                   /S
                                                           DANIEL P. BLANK
18                                                         Assistant Federal Public Defender
19

20
                 IT IS SO ORDERED.
21

22
                       Dated                               ELIZABETH D. LAPORTE
23                                                         United States District Judge
24

25

26
27

28

     STIP. ORD. CLARIFYING RECORD
     CHAPMAN, CR 18–0364 EDL
                                                      2
